Case: 4:17-cv-02455-CDP Doc. #: 159 Filed: 05/15/19 Page: 1 of 2 PageID #: 4093



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

MALEEHA AHMAD, et al.,                     )
                                           )
            Plaintiffs,                    )
                                           )
      vs.                                  )         Case No. 4:17 CV 2455 CDP
                                           )
CITY OF ST. LOUIS, MISSOURI,               )
                                           )
            Defendant.                     )

                           MEMORANDUM AND ORDER

      This matter is before the Court on defendant’s motion to dismiss and to

dissolve the preliminary injunction entered in this case on November 15, 2017.

Defendant did not appeal the entry of the preliminary injunction. Defendant

alleges that “changed circumstances” warrant the dissolution of preliminary

injunctive relief. The “changed circumstances” cited by defendant include later-

filed individual suits for damages brought against defendant arising out of the

events at issue in this case, evidence obtained during discovery, and the absence of

any recurring protest activity. Defendant also argues that this Court should dismiss

this action as plaintiffs seek relief beyond the equitable powers of this Court.

      The Court has reviewed the materials submitted by defendant and concludes

that the motion must be denied. Defendant’s motion amounts to nothing more than

an attempt to reargue the preliminary injunction motion with new counsel and
Case: 4:17-cv-02455-CDP Doc. #: 159 Filed: 05/15/19 Page: 2 of 2 PageID #: 4094



more strident rhetoric. The evidence submitted by defendant only demonstrates

that the facts are contested. It does not change the Court’s prior findings

supporting the issuance of preliminary injunctive relief, just as the pendency of

later-filed individual suits for damages does not make an award of prospective

injunctive relief in this case improper. Moreover, the Court has subject matter

jurisdiction over this action; a dispute over the merits of plaintiffs’ case is

insufficient to deprive this Court of jurisdiction. See Steel Co. v. Citizens for a

Better Environment, 523 U.S. 83, 89 (1998). This case is set on a trial docket in

August. The Court can best determine whether continued injunctive relief is

warranted after all the evidence has been heard and the case submitted for decision.

For these reasons, the Court concludes that defendant’s motion must be denied.

      Finally, the Court urges the parties to continue their good faith efforts to

resolve this case without the necessity of trial.

      Accordingly,

      IT IS HEREBY ORDERED that defendant’s motion to dismiss and

dissolve preliminary injunction [126] is denied.




                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE

Dated this 15th day of May, 2019.
                                            2
